Exhibit 10(t)(12)

AMENDMENT TO THE AMENDMENT DATED AS OF DECEMBER 30, 2010 OF THE

ALCOA DEFERRED COMPENSATION PLAN

Pursuant to Article X of the Alcoa Deferred Compensation Plan (“Plan”), the plan
was amended as of December 30, 2010, and items 7 and 8 of that amendment were
intended to define the phrase, “as soon as administratively practical” wherever
it appears in the Plan. In order to clarify the intent of the original
amendment, items 7 and 8 of that amendment are deleted, and the amendment is
amended as follows.

 

7. Section 8.2 is amended by adding the following sentence to the end thereof:

Effective January 1, 2011, the term “as soon as administratively practical”
means within the later of: (a) 90 days of Retirement or termination or (b) 2
 1/2 months after the year of Retirement or termination.

 

8. Section 8.3 is amended by adding the following sentence to the end thereof:

Effective January 1, 2011, the term “as soon as administratively practical”
means within the later of: (a) 90 days of Retirement or (b) 2  1/2 months after
the year of Retirement.

 

9. Section 8.4 is amended by adding the following sentence to the end thereof:

Effective January 1, 2011, the term “as soon as administratively practical”
means within the later of: (a) 90 days of Death or (b) 2  1/2 months after the
year of Death.

 

10. Section 8.7 is amended by adding the following sentence to the end thereof:

Effective January 1, 2011, the term “as soon as administratively practical” in
this Section means within the later of: (a) 90 days of the trustee’s
determination or (b) 2  1/2 months after the year of the trustee’s
determination.

In all other respects, the Plan is ratified and confirmed.

 

1